PER CURIAM.
Anthony Jackson appeals a judgment for burglary of a dwelling, opposing an officer without violence, and petit theft. We affirm the judgment without further comment. As the State concedes, however, the face of the judgment contains a scrivener’s error. The judgment indicates that Mr. Jackson was adjudicated guilty of petit theft as a first-degree misdemeanor. See § 812.014(1), (2)(e), Fla. Stat. (2001). In fact, Jackson was adjudicated guilty of pet-it theft as a second-degree misdemeanor. See § 812.014(1), (3)(a), Fla. Stat. (2001).
We remand the judgment for the circuit court to correct this error.
ALTENBERND, C.J., and NORTHCUTT and CASANUEVA, JJ., Concur.